Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claims 6, 14 and 24 are objected to because of the following informalities:  Claims 6, 14 and 24 recite limitation “ESR”, it is not mentioned what ESR stands for.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	 Claims 5-8, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 8 recite the limitation "the primary circuitry" in lines 4 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the parameter values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the moisture content" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a dielectric layer" in line 2.  Is indefinite. It is not clear whether “dielectric layer” of claim 9 is same or different from “dielectric layer” of claim 16. For purpose of examination, the Examiner interprets both are same. Appropriate correction is required.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-3, 9, 11-12, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. (Pub No. US 2006/0224345 A1; hereinafter Ives).
Regarding Claim 1, Ives teaches a method (See Fig. 1; See [0014]-[0020]), comprising:
applying a test signal (101 in Fig. 1 applies test signal; See [0014]) to test circuitry (12 in Fig. 1 is test circuitry; See [0016]-[0017]) comprising a dielectric layer of a printed circuit board PCB (PCB board 12 in Fig. 1; See [0016]-[0017]);
measuring at least one characteristic (loss; See [0004]) of a least one of signal transmission (See [0016]-[0019]) and signal reflection from the test circuitry (reflected from transmission line 11 of Fig. 1, See [0016]); and

Ives is silent about a test capacitor that is formed with said dielectric layer of said printed circuit board PCB.
However in another embodiment, Ives teaches a test capacitor (See Fig. 4A; See [0027]) that is formed with a dielectric layer (402 in Fig. 4A; See [0027]) of a printed circuit board PCB (PCB 40 in Fig. 4A; See [0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 1 of Ives by using a test capacitor that is formed with a dielectric layer of a printed circuit board (PCB), as taught by Fig. 4A of Ives in order to sense changes in capacitance of capacitor structure that provides information about the moisture content in board dielectric, which will affect internal stripline transmission line losses (Ives; [0027]).
Regarding Claim 2, Ives teaches the method of claim 1. Ives further teaches wherein the test signal comprises one of a square wave voltage signal or a sinusoidal voltage signal (RF signal with desired frequency could be graphed and analyzed as a sinusoidal signal or square signal; See [0017]).
Regarding Claim 3, Ives teaches the method of claim 2. Ives further teaches wherein a frequency of the sinusoidal voltage signal is varied (See RF signal with desired frequency is sinusoidal; [0017]).
Regarding Claim 9, Ives teaches a system (See Fig. 1; See [0014]-[0020]), comprising:
a printed circuit board PCB (12 in Fig. 1; See [0016]-[0017]) comprising at least one dielectric layer (See [0016]-[0017]); primary circuitry (See Fig. 3B with Fig. 1; See [0027]-[0030]) formed at least one of on or with the PCB (See [0027]-[0030]); and moisture sensor circuitry (104 in Fig. 1; See [0015]-[0018]) comprising at least one dielectric layer (See [0016]-[0017]) and at least one conductor on or in the dielectric layer (conductor 11  with PCB 12 with dielectric in Fig. 1; See [0014]), and configured to measure at least one characteristic (loss; See [0004]) of a least one of signal transmission (See [0016]-[0019]) and signal reflection from the test circuitry (reflected from transmission lin11 of Fig. 1, See [0016]).
Ives is silent about a test capacitor that is formed with said dielectric layer.
However in another embodiment. Ives teaches a test capacitor (See Fig. 4A; See [0027]) that is formed with a dielectric layer (402 in Fig. 4A; See [0027]) of a printed circuit board (PCB) (PCB 40 in Fig. 4A; See [0027]).

Regarding Claim 11, Ives teaches the system of claim 9. Ives further teaches wherein the moisture sensor circuitry (104 in Fig. 3A in path 11 in Fig. 1; See [0015]-[0018]) is configured to be coupled to moisture compensation circuitry (See Fig. 3A with Fig. 1; See [0024]-[0027]) which is at least one of coupled to and a part of the primary circuitry (Fig. 3B is coupled to Fig. 3A which is primary circuitry; See [0027]-[0030]).
Regarding Claim 12, Ives teaches the system of claim 9. Ives further teaches wherein the moisture sensor circuitry (104 in Fig. 1; See [0015]-[0018]) is further configured to determine, from the at least one measured characteristic, at least one parameter value indicative of moisture content in the dielectric layer (See [0017-[0018]).
Regarding Claim 16, Ives teaches the system of claim 9. Ives further teaches wherein the test capacitor (PCB 12 in Fig. 1 has test capacitor in Fig. 4A; See [0029]) is a parallel plate capacitor having electrodes on opposing sides of a dielectric layer (See parallel electrode 403 and 404 are opposite sides of dielectric 402; See [0029]-[0030]).
Regarding Claim 17, Ives teaches the system of claim 9.  wherein the moisture sensor circuitry (104 in Fig. 1; See [0015]-[0018]) further comprises:
a signal generator (101 in Fig. 1; See [0014]) coupled to both terminals of the test capacitor (PCB 12 in Fig. 1 has test capacitor in Fig. 4A; See [0029]) and configured to generate a square wave having a period T (RF signal having desired frequency is considered and could be graphed as square wave of period T; See [0017]);
a processing system (38 in Fig. 3A), comprising processing circuitry coupled to memory circuitry (See [0005], [0025]), coupled to both terminals of the test capacitor (38 is coupled to PCB 12 in Fig. 1 and PCB with test capacitor in Fig. 4A; See [0024], [0029]); and
wherein the test capacitor integrates the square wave (See [0027]); and
wherein determining at least one parameter indicative of moisture content is determined (See [0017-[0018]), by the processing system, from the integrated square wave (RF signal having desired frequency is considered as square wave of period T and this signal integrates with PCB 12 with test capacitor in Fig. 1; See [0017-[0018], [0027]).
Regarding Claim 18, Ives teaches the system of claim 9. Ives further teaches wherein the primary circuitry (See Fig. 3B with Fig. 1; See [0027]-[0030]) is a power amplifier (Fig. 3B has power amplifier 311; See [0026]).
Regarding Claim 20, Ives teaches a program product comprising a non-transitory processor readable medium on which program instructions are embodied (See microprocessor 38 in fig. 3A is executing program; See [0025]), wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to:
cause a signal generator (101 in Fig. 1 applies test signal; See [0014]) to apply a test signal to test circuitry (12 in Fig. 1 is test circuitry; See [0016]-[0017]) comprising a dielectric layer of a printed circuit board (PCB) (See [0016]-[0017]);
measure at least one characteristic (loss; See [0004]) of a least one of signal transmission (See [0016]-[0019]) and signal reflection from the test circuitry (reflected from transmission line 11 of Fig. 1, See [0016]); and
determine, from the at least one measured characteristic, at least one parameter value indicative of moisture content in the dielectric layer (See [0017-[0018]).
Ives is silent about a test capacitor that is formed with said dielectric layer of said printed circuit board (PCB).
However in another embodiment. Ives teaches a test capacitor (See Fig. 4A; See [0027]) that is formed with a dielectric layer (402 in Fig. 4A; See [0027]) of a printed circuit board PCB (PCB 40 in Fig. 4A; See [0027]).

Regarding Claim 22, Ives teaches the program product of claim 20. Ives teaches wherein the program instructions are configured, when executed by at least one programmable processor (38 in Fig. 3A; See [0025]), to further cause the at least one programmable processor to determine, from the at least one measured characteristic, at least one parameter value indicative of moisture content in the dielectric layer (See [0024]).
8.	Claims, 4, 7-8, 10, 14-15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Philipp et al. (Patent No. US 5,730,165 A; hereinafter Philipp).
Regarding Claim 4, Ives teaches the method of claim 1. Ives teaches wherein the at least one parameter value indicative of the moisture content of the dielectric layer comprises at least one of capacitance of the test capacitor (See [0027]), a dielectric constant of the test capacitor (See [0027]), and a moisture content of the dielectric layer of the PCB (See [0027]).

Philipp teaches regarding sensing moisture (See abstract) an effective series resistance of the test capacitor (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by using an effective series resistance of the test capacitor, as taught by Philipp in order to achieve long duration measurement that can detect the continued presence of the user as long as  the user's hand remains in the stream of water (Philipp; abstract).
Regarding Claim 7, Ives teaches the method of claim 1. Ives further teaches further comprising:
generating a control signal (control signal of 301 in Fig. 3A; See [0025]) with information based upon at least one of a moisture content value, and a dielectric constant value (signal 301 based on path 34 in Fig. 3A and path 34 depend on moisture content value and dielectric constant value; See [0017], [0024]-[0025]); and
modifying signals generated by the primary circuitry based upon the information (signal is modified in Fig. 3B by control signal 301 and generated by primary circuit 31, 32, 33/34, 35, 36 in Fig. 3A; See [0026]).
Ives is silent about a capacitance value and an ESR value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 3A of Ives by using a test capacitor that is formed with a dielectric layer of a printed circuit board (PCB), as taught by Fig. 4A of Ives in order to sense changes in capacitance of capacitor structure that provides information about the moisture content in board dielectric, which will affect internal stripline transmission line losses (Ives; [0027]).
Ives is silent about an ESR value.
Philipp teaches regarding sensing moisture (See abstract) an ESR value (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by using an ESR value, as taught by Philipp in order to achieve long duration measurement that can detect the continued presence of the user as long as the user's hand remains in the stream of water (Philipp; abstract).
Regarding Claim 8, Ives in view of Philipp teaches the method of claim 7.  Ives further teaches wherein modifying signals generated by the primary circuit comprises modifying at least one of amplitude and phase of at least one of an 
Regarding Claim 10, Ives teaches the system of claim 9. Ives teaches wherein the at least one parameter value indicative of the moisture content of the dielectric layer comprises at least one of capacitance of the test capacitor (See [0027]), a dielectric constant of the test capacitor (See [0027]), and a moisture content of the dielectric layer of the PCB (See [0027]).
Ives is silent about an effective series resistance of the test capacitor.
However, Philipp teaches regarding sensing moisture (See abstract) an effective series resistance of the test capacitor (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by using an effective series resistance of the test capacitor, as taught by Philipp in order to achieve long duration measurement that can detect the continued presence of the user as long as 
the user's hand remains in the stream of water (Philipp; abstract).
Regarding Claim 14, Ives teaches the system of claim 9. Ives further teaches further comprising a moisture compensation circuitry (Fig. 3A) that is at least one of coupled to and part of the primary circuitry (Fig. 3A is coupled to primary circuitry Fig. 3B; See [0024]-[0029]);
wherein the moisture sensor circuitry is further configured to generate a control signal (control signal of 301 in Fig. 3A; See [0025]) with information based upon at least one of a capacitance value (See [0027]), a moisture content value, and dielectric constant value (signal 301 based on path 34 in Fig. 3A and path 34 depend on moisture content value and dielectric constant value; See [0017], [0024]-[0025]); and
wherein signals generated by the primary circuitry are modified based upon the information (signal is modified in Fig. 3B by control signal 301 and generated by primary circuit 31, 32, 33/34, 35, 36 in Fig. 3A; See [0026]).
Ives is silent about an ESR value.
However, Philipp teaches regarding sensing moisture (See abstract) an ESR value (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by using an ESR value, as taught by Philipp in order to achieve 
Regarding Claim 15, Ives in view of Philipp teaches the system of claim 14. Ives further teaches wherein the moisture compensation circuitry (circuitry in Fig. 3A; See [0024]) is an equalizer in a signal chain including the primary circuitry (Fig. 3A is equivalent circuit path with Fig. 3B; See [0024]-[0027]).
Regarding Claim 21, Ives teaches the program product of claim 20. Ives further teaches wherein the at least one parameter value indicative of the moisture content of the dielectric layer comprises at least one of capacitance of the test capacitor (See [0027]), a dielectric constant of the test capacitor (See [0027]), and a moisture content of the dielectric layer of the PCB (See [0027]).
Ives is silent about an effective series resistance of the test capacitor.
However, Philipp teaches regarding sensing moisture (See abstract) an effective series resistance of the test capacitor (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by using an effective series resistance of the test capacitor, as 
Regarding Claim 24, Ives teaches the program product of claim 20. Ives further teaches wherein the program instructions are configured, when executed by at least one programmable processor (See microprocessor 38 in fig. 3A is executing program; See [0025]), to further cause the at least one programmable processor to:
generate a control signal (control signal of 301 in Fig. 3A; See [0025]) with information based upon at least one of a capacitance value (See [0027]), and a dielectric constant value (signal 301 based on path 34 in Fig. 3A and path 34 depend on moisture content value and dielectric constant value; See [0017], [0024]-[0025]); and
modify signals generated by the primary circuitry based upon the information (signal is modified in Fig. 3B by control signal 301 and generated by primary circuit 31, 32, 33/34, 35, 36 in Fig. 3A; See [0026]).
Ives is silent about an ESR value.
However, Philipp teaches regarding sensing moisture (See abstract) an ESR value (Series resistance 30 of capacitance 32 in Fig. 1; See Col. 5, Lines 5-10).
.

9.	Claims 5-6, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Kuczynski et al. (Pub No. US 2012/0217987 A1; hereinafter Kuczynski).
Regarding Claim 5, Ives teaches the method of claim 1. Ives is silent about further comprising determining whether one or more of the parameter values crossed corresponding parameter threshold value(s).
However, Kuczynski teaches regarding sensing moisture (See abstract) further comprising determining whether one or more of the parameter values crossed corresponding parameter threshold value(s) (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by determining whether one or more of the parameter values crossed corresponding parameter threshold value(s), as taught by Kuczynski in order to notify user if unacceptable high moisture content (Kuczynski; abstract).
Regarding Claim 6, Ives in view of Kuczynski teaches the method of claim 5. Kuczynski further teaches further comprising if at least one threshold value is crossed, sending an alarm to another system or user (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by determining if at least one threshold value is crossed, sending an alarm to another system or user, as taught by Kuczynski in order to notify user if unacceptable high moisture content (Kuczynski; abstract).
Regarding Claim 13, Ives teaches the system of claim 12. Ives is silent about wherein the moisture sensor circuitry is further configured to send an alarm to another system or user if one or more of the parameter values crossed corresponding parameter threshold value(s).
However, Kuczynski teaches wherein the moisture sensor circuitry (See abstract) s further configured to send an alarm to another system or user if one or more of the parameter values crossed corresponding parameter threshold value(s) (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives by determining whether one or more of the parameter values crossed 
Regarding Claim 23, Ives teaches the program product of claim 20, wherein the program instructions are configured, when executed by at least one programmable processor (See microprocessor 38 in fig. 3A is executing program; See [0025]), to further cause the at least one programmable processor (See [0025]).
Ives is silent about to send an alarm to another system or user if at least one threshold value is crossed.
However, Kuczynski teaches regarding sensing moisture (See abstract) to send an alarm to another system or user if at least one threshold value is crossed (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives to send an alarm to another system or user if at least one threshold value is crossed, as taught by Kuczynski in order to notify user if unacceptable high moisture content (Kuczynski; abstract).

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Kim et al. (Pub No. US 2012/0258723 A1; hereinafter Kim).
Regarding Claim 19, Ives teaches the system of claim 9. Ives is silent about wherein system comprises one of a remote antenna unit of a distributed antenna system and a single-node repeater.
However, Kim teaches wherein system comprises one of a remote antenna unit of a distributed antenna system (See [0005], [0016]) and a single-node repeater (See [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify system of Ives to use system comprises one of a remote antenna unit of a distributed antenna system and a single-node repeater, as taught by Kim in order to transmit and receive signals in a multi-node system using a sum rate analysis (Kim; [0003]).



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Mizutani et al. (Pub No. US 2007/0217173 A1) discloses Circuit Board.

c. Kodama et al (Pub No. US 2008/0236876 A1) discloses Multi-Layer Printed Circuit Board.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867